[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.











Exhibit 10.29




































NON-EXCLUSIVE DISTRIBUTION AGREEMENT


between DEXCOM, INC. and
Diabetes Specialty Center, LLC Dated Oct 12, 2009





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



NON-EXCLUSIVE DISTRIBUTION AGREEMENT


THIS NON-EXCLUSIVE DISTRIBUTION AGREEMENT is made Oct 12, 2009 by and between
DexCom, Inc., a Delaware corporation, with a principle place of business at 6340
Sequence Drive, San Diego, California 92121 (the "Company") and Diabetes
Specialty Center,
LLC, a Utah corporation with a principle office at 3793 South State St. Salt
Lake Citv, UT 84115. The Company and the Distributor are referred to
individually as a "Party" and collectively as the "Parties".


The Parties hereby agree as follows:


1. Definitions and Interpretation


1.1 Definitions


1.1.1     "Customer" means the end-user patient to which the Distributor sells
the
Products;


1.1.2     "Effective Date" means October 12, 2009, being the date upon which
this
Agreement is deemed to commence;


1.1.3
"Intellectual Property Rights" means any rights with respect to any intellectual
property including but not limited to rights with respect to or under or
pursuant to any patents, trademarks, copyrights, know-how and trade secrets;



1.1.4
"FOB Shipping Point" means freight on board the place from which the Company
ships the Products to the Distributor;



1.1.5
"Price" means the Price identified in Schedule 1, as amended from time to time
in accordance with Section 2.2, below;



1.1.6
"Products" means the Products identified in Schedule 1, as amended from time to
time in accordance with Section 2.2, below; and



1.1.7     "Territory" means United States of America.


1.2 Interpretation






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



1.2.1
The words "include", "including" and "in particular" shall be construed as being
by way of illustration only and shall not be construed as limiting the
generality of any foregoing words.



1.2.2     Any references to Recitals, Section or Schedules are to prov1s10ns of
and
Schedules to this Agreement.


1.2.3
Section and paragraph headings are inserted for ease of reference only and shall
not affect construction.

1.2.3
Section and paragraph headings are inserted for ease of reference only and shall
not affect construction.



1.2.4 Words denoting one gender include all genders; words denoting individuals
or persons include corporations and trusts and vice versa; words denoting the
singular include the plural and vice versa; and words denoting the whole include
a reference to any part thereof.


1.2.5 References to this Agreement mean this Agreement as the same may be
amended, notated, modified or replaced from time to time with the agreement of
the Parties.


2.     Appointment of Distributor, Additional Products and Relationship.


2.1
The Company appoints the Distributor to be its non-exclusive distributor in the
Territory for the Products and the Distributor hereby accepts such appointment
subject to the terms of this Agreement. Distributor agrees that it shall sell
products only to end-user customers, and not to other distributors. Distributor
also agrees it may market and promote Products to users for ambulatory
(non-surgical) applications only. Distributor shall not sell, market or promote
Products for use in critical care, intensive care or surgical settings. The
Company reserves the right to appoint other non-exclusive distributors and
agents in the Territory for the Products. The Company also reserves the right to
sell the Products directly to Customers in the Territory.



2.2
The Company may from time to time at its discretion offer additional products to
the Distributor for inclusion in this Agreement. If the Distributor accepts
those products, this Agreement will be amended and signed by authorized
representatives of the Parties and thereafter such products shall be treated as
the Products. In addition, the Company may amend the pricing set forth on
Schedule 1.



3.     Relationship of Independent Contractor, Expenses, No Agencv or Authority.


3.1
The Distributor is and shall act as an independent contractor, and not as a
partner, co­ venturer, agent, employee, franchisee or representative of the
Company. No partnership, joint venture, agency or employment is intended between
Company and Distributor.







--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



3.2
Except as may be specifically provided for in this Agreement, the Distributor
shall be responsible for any and all expenses incurred by Distributor in the
performance of Distributor's duties under this Agreement.



3.3
Nothing in this Agreement shall be construed as giving Distributor authority to
enter into obligations on the Company's behalf or to act as the Company's agent
for any purpose; nor shall the Distributor hold itself out as having any such
authority.



4.     Duties of Distributor


4.1     The Distributor hereby agrees:


4.1.1
to use its best efforts to develop the market for the Products, promote the
Products to Customers, physicians and certified diabetes educators, distribute
and sell the Products to Customers throughout the Territory;



4.1.2
to maintain a properly trained and equipped sales force for the Products,
including but not limited to making its sales personnel available to the Company
for training in the use and sale of the Products and coordination of sales
efforts;



4.1.3
to maintain such ordering, billing and filling of customer orders, facilities
and personnel as the Company may reasonably specify;



4.1.4     to follow the Company's guidelines, set forth below, for processing
new
Customers:


4.1.4.1 to perform an investigation of benefits and relay results of the
benefits investigation to the Customer within 48 hours of intake of each new
Customer;


4.1.4.2 to collect all necessary documentation to support each Customer's claim
within 7 business days;


4.1.4.3 to inform the Company of each Customer who ultimately does not purchase
the Company's Products due to inadequate insurance benefits;


4.1.4.4 to complete a prior authorization, when required, within 10 business
days of performing the benefits investigation and collecting all required
supporting documents;


4.1.4.5 to place purchase order to ship Products to Customer within 3 business
days of receiving prior authorization approval from the Customer's insurance
company, or in the alternative, upon notice of a denial of a prior authorization
request, to inform the Company within 24 hours of such denial;


4.1.5     to follow the Company's guidelines, set forth below, for processing
existing




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Customers:


4.1.5.1 to implement an active call-back campaign to procure sensor reorders,
maintain customer retention, and limit customer attrition;


4.1.5.2 to report on the status of the new and existing customers order as
reasonably requested by the Company;


4.1.6     to forward all technical and repair service inquiries to the Company;


4.1.7     to promptly notify the Company of each new Customer transaction per
Schedule
3;


4.1.8
to implement and maintain a system, satisfactory to the Company, to identify the
Distributor's Customers to which each batch of Products have been delivered
("batch" being the lot number marked by the Company on each unit container of
the Products). Distributor shall maintain a tracking system sufficient to allow
the Distributor the ability to take appropriate corrective action in the market
if required;



4.1.9     to qualify as a Company supplier;


4.1.1 0 to obtain a prescription from a medical professional prior to the
initial shipment of any Product to a new customer;


4.1.11 to comply with such good manufacturing and other practices as the Company
may reasonably specify in respect of storage, handling, distribution and sale of
the Products;


4.1.12 to leave in position and not cover, alter (unless authorized to do so in
writing by the Company), remove or erase any notices, warnings, instructions,
marks (including without limitation, notices that a patent, trademark, design or
copyright or other Intellectual Property Right relating to the Products is owned
by the Company or a third party) or any other writing which the Company may
place on or affix to the Products. To maintain the integrity of the Products,
the Company has approval on all repackaging configurations the Distributor may
utilize in regard to the Products;


4.1.13 to not use any trade or service mark which is confusingly similar to any
trade or service mark used by the Company;


4.1.14 to not infringe upon or otherwise use any Intellectual Property Rights of
the
Company;


4.1.15 not to do anything to bring the Company or the Products into disrepute;










--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



4.1.16 to promptly notify the Company of all incidents, potential events or
complaints relating to the Products, and to comply with all reasonable
directions of the Company, whether regarding the handling of specific incidents,
events or complaints in the Territory, or regarding the continued sale of the
Products in the Territory in the light of any other incident, event, complaint
or information otherwise reported to the Company;


4.1.17 to ensure that it and its employees conform(s) with all legislation,
rules, regulations and statutory requirements existing in the Territory from
time to time in connection with the Products;


4.1.18 to meet with representatives of the Company at least quarterly to discuss
promotional programs and to implement such promotional programs as the Company
may reasonably specify;


4.1.19 to provide advertising and sales representation for local and regional
trade shows where the Distributor has representatives, and to provide an annual
list of shows to be attended by the Distributor;


4.1.20 not to provide any wan-anty with respect to the Products other than the
Company's warranty;


4.1.21 to provide the Company, from time to time upon request by the Company,
with appropriate credit references (other manufacturers, etc.) with whom the
Distributor has credit relationships in excess of $200,000 of purchasing
activity per month. If Distributor purchases in excess of $50,000 of Products
per quarter, Distributor shall establish DexCom as the beneficiary of a 30 day
irrevocable standby letter of credit in a reasonable amount determined by
DexCom;


4.1.22 to obtain and maintain reasonable amounts of insurance to protect it and
its employees and agents for loss or damage of inventory, property damage and
other insurance which may be required in the Territory and to provide evidence
of such insurance to the Company from time to time at the Company's request;


4.1.23 to appoint any sub-distributor or sub-agent only with the prior written
approval of the Company;


4.1.24 to provide all reasonable assistance to the Company to ensure the
successful performance of this Agreement;


4.1.25 to provide the Company with monthly forecasts by Product in accord::mce
with requirements set forth in Schedule 4;






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



4.1.26 to establish and maintain a tracking system in compliance with the Safe
Medical Device Act and the FDA Regulation (21 CFR 821) as amended to enable the
Products to be promptly located within commercial distribution. The Distributor
agrees to provide the Company with device tracking information, at such times as
the Company may reasonably request, in order to demonstrate the effectiveness of
the tracking systems. The device tracking records shall not be discarded or
destroyed without prior written consent from the Company;


4.1.27 to provide the Company with Product sales tracing reports, on up to a
daily basis as reasonably requested by the Company, in the format set out on
Schedule 3:


4.1.28 not to alter or damage any Products;


4.1.29 not to sell any Products which are altered, damaged, or contaminated or
which have been removed from their original packaging; and


4.1.30 not to sell any Product where the shelf-life on the Product is less than
the time of reasonable consumption by the Customer, and in no instance to ship
Product with a shelf-life of less than 2 months.




5.     Duties of the Company


5.1     The Company hereby agrees:


5.1.1
to provide Distributor and Distributor's Customers technical assistance and
support for the Products via access to the Company's technical services
telephone line at such times as the Company shall determine in its sole
discretion;



5.1.2
to attend regional sales meetings and national conventions as reasonably
requested by the Distributor; and



5.1.3
to provide training classes for the Distributor's sales and internal Product
support personnel on the Products as requested by the Distributor and agreed to
by the Company.



6.     Restrictions on Distributor


6.1     The Distributor hereby agrees:


6.1.1     to obtain Products and supplies related to the Products only from the
Company;


6.1.2
in relation to the Products, not to seek Customers outside the Territory or
establish any branch or maintain any distribution depot outside the Territory;







--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



6.1.3
it may market and promote Products to users for ambulatory (non-surgical)
applications only. Distributor shall not sell, market or promote Products for
use in critical care, intensive care or surgical settings.



7.     Prices and Terms


7.1 The Prices for the Products will be as set out on Schedule 1. Such Prices
may be increased from time to time by the Company.


7.2
The Products will be supplied FOB Shipping Point freight prepaid. Freight costs
will be included on the invoice.



7.3
All invoices submitted by the Company to the Distributor shall be payable within
[****] after the date of such invoice. If the Distributor fails to pay or
procure payment of the full amount when due, and without in any manner excusing
such violation, the

Distributor agrees to pay the Company interest at the greater of: (i) a rate of
[****] per month; or (ii) the highest rate legally permissible on the amount
(including interest) due and owing to the Company, from the date the payment is
due. The Distributor also agrees to pay all collection costs, expenses and
reasonable attorney fees for collection of any amount due and unpaid. Without
prejudice to any of its other rights, the Company may withhold shipments of the
Products if the Distributor has not paid an invoice when due.


7.4
The Distributor shall bear the cost of any sales, excise or other taxes imposed
by any governmental authority unless appropriate tax exemption certificate or
resale certificate is provided to the Company prior to shipment.



7.5     The Distributor agrees to comply with Company's standard ordering
methods, set out on
Schedule 2.


7.6
The Distributor shall establish and maintain creditworthiness with the Company,
which shall be established prior to the effective date of this Agreement in the
sole judgment of the Company, based on the Company's review of Distributor's
credit references.







8.     Supply of Products


8.1
Subject to availability, the Company shall use its reasonable efforts to supply
the Distributor's requirements for the Products. No order shall be effective
until approved and accepted in writing by the Company. The Company may, in its
sole discretion, reject or cancel any order for any or no reason and the Company
shall incur no liability of any kind for such action or for any delay or failure
of delivery or performance.



8.2
Nothing in this Agreement shall prevent the Company from selling or supplying
Products to third parties in or outside the Territory.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





8.3
The Company will provide free of charge Product literature as reasonably
requested by Distributor.     If the Company determines that the Distributor's
requests for Products literature are in excess of Company 's reasonable
capacity, then Company and the Distributor shall mutually agree upon a fee
schedule for Product literature.



8.4
The Distributor hereby agrees that if it makes reference to or statements about
the Products in the Distributor's own catalogues, promotional literature,
advertisements or the like:



8.4.1
it will inform the Company in advance and take such steps as the Company may
reasonably require to ensure the accuracy of any such references or statements;
and







--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





8.4.2
it will incorporate such references to the Company and to the Company's patents,
trademarks, copyrights and other Intellectual Property Rights as the Company may
reasonably require.



8.5
Nothing in this Agreement shall require the Company to give the Distributor any
right of priority over the Company's other distributors or customers.



8.6
Nothing in this Agreement shall require the Distributor to give the Company any
right of priority over the Distributor's other contracted vendors.



8.7
Nothing in this Agreement shall prevent the Company from ceasing to make or sell
all or any of the Products at any time; or from modifying or replacing any of
the Products at any time; or making or selling products which are competitive
with the Products; all with a 60 day written notice to the Distributor.



9.     Confidentiality


9.1
Confidential Information shall mean all information supplied by one Party to the
other Party, or to which a Party has access including all written material,
product samples, Specifications, drawings, designs, plans, layouts, procedures,
computer programs, models, prototypes, business plans, financial information,
customer lists or other information of any description belonging to a Party or
in the other Party's possession.



9.2
Each of the Parties shall keep secret and use only for the purposes of this
Agreement all oral or written Confidential Information.



9.3
The obligations of confidentiality and non-use shall expire five (5) years from
the date of termination or expiration of this Agreement, and without prejudice
to the generality of the foregoing, no obligation of confidentiality or non-use
shall apply at any time to information which:



9.3.1     is in the public domain at the time of disclosure;


9.3.2
comes into the public domain, otherwise than by reason of the act or omission of
the Party who receives the same (the "Recipient");



9.3.3     is supplied to the Recipient by a third party having a legal right to
do so;


9.3.4
can be proved to the reasonable satisfaction of the other Party to have been
developed independently by the Recipient without resort to the disclosure; or



9.3.5
which the Recipient is obligated to disclose by law or by any body having the
force of law.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





9.4     The Company and the Distributor agree that it is for their mutual
benefit for the other
Party to receive the Confidential Information, accordingly the Parties agree
that it shall:




9.4.1 maintain in confidence the Confidential Information and will only use the
information as required under this Agreement;


9.4.2
not disclose such Confidential Information to any third party who is not bound
by this Agreement other than properly authorized officers, employees or agents
of the Party who are required to receive the Confidential Information on a
need-to­ know basis for implementing this Agreement;

9.4.3     not copy or duplicate or in any way reproduce or replicate the
Confidential
Information except as needed to implement this Agreement; and


9.4.4
without prejudice to the generality of the foregoing, shall exercise an
equivalent degree of care in protecting the Confidential Information as that
which it uses to protect its own information of like sensitivity and importance.



10. Health Insurance Portability and Accountability Act (HIPAA) Compliance. The
Parties agree to comply with the Health Insurance Portability and Accountability
Act ("HIPAA"). The Distributor agrees to keep any protected health information
including, but not limited to, the identity of the customers, their medical
records and other related confidential medical information, in confidence.
Distributor shall comply in all material respects with all applicable Federal
and local laws and regulations regarding the p1ivacy of individually
identifiable health infom1ation (including its collection, use, storage, and
disclosure), including, but not limited to, the Health Insurance Portability and
Accountability Act of 1996 ("HIPAA") and the regulations promulgated thereunder,
as may be amended from time to time. Distributor will use all reasonable efforts
to protect the privacy and security of Patient Data and will require its
business partners to do so also.




11. Intellectual Property Rights


11.1 Nothing in this Agreement shall be construed as giving the Distributor any
license or
1ight to any Intellectual Property Rights belonging to the Company.


11.2
The Distributor shall resell the Products only in the original packaging for the
Products and shall not alter such packaging or labelling without the Company's
prior written consent.



11.3
The Distributor shall comply with all reasonable requests by the Company with
regard to identification of the Company's Intellectual Property Rights and the
like on any promotional material prepared by the Distributor in connection with
the Products.





12. Duration of Agreement




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





12.1
Subject to the following provisions, this Agreement shall be deemed to commence
on the Effective Date and shall terminate on the second anniversary of the
Effective Date (the "Term"), provided that either Party may terminate this
Agreement at any time upon [****] prior written notice to the other Party. The
Parties may at any time agree in writing to extend the Term or to renew this
Agreement.



12.2
The Company may terminate this Agreement immediately, by providing written
notice to the Distributor, in the event of any of the following events:



12.2.1 the Distributor is in breach of this Agreement and has not remedied such
breach within [****] of receiving written notice from the Company to do so;


12.2.2 the effective control of the Distributor shall change; or


12.2.3 the Distributor shall become insolvent or have a receiver appointed of
its business or
go into liquidation (except for the purposes of amalgamation or reorganization).



13.    Consequence of Termination


13.1     If for any reason this Agreement shall be terminated:


13.1.1 the Distributor will promptly pay all outstanding unpaid invoices
rendered by the Company in respect of the Products which shall become
immediately due and payable by the Distributor, and in respect of Products
ordered prior to termination but for which an invoice has not been submitted,
the Distributor shall pay immediately upon submission of the invoice;
13.1.2 termination or expiration of this Agreement for whatever reason shall not
entitle the Distributor to any compensation or indemnity in respect of such
termination or expiry except to the extent that the governing law of this
Agreement provides for such compensation or indemnity; and


13.1.3 the Distributor will, free of charge, return to the Company all tangible
know-how and confidential information, promotional material, and all other
literature and merchandise of any description relating to the Products or the
Company's business and shall cease to use any of the Company's Intellectual
Property Rights except as and to the extent necessary to sell any of the
Products which the Distributor has in its inventory.


13.2
Termination of this Agreement shall not prejudice the rights and remedies of
either Patty against the other in respect of any antecedent claim or breach of
this Agreement, except that neither Party shall be entitled to claim damages
against the other for termination of this Agreement pursuant to Section 12. The
provisions of Sections 3, 5, 8, 9, 11, 12, 13 and 16 shall survive the
termination of this Agreement.







--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



14.    Indemnification


14.1
Both parties to this Agreement shall indemnify, defend and hold harmless the
other party from and against all claims, demands, losses, expenses (including,
but not limited to attorney fees) and liability from:

14.1.1 losses relating to liability of the other party as an employer for claims
by the other
party's employees or agents; and


14.1.2 injury to persons or damage to property caused by the acts, omissions or
negligence of the other party or its agents in the sale, transportation,
possession or use of the Products.


14.2
The Distributor shall indemnify, defend and hold harmless the Company from and
against all claims, demands, losses, expenses (including, but not limited to
attorney fees) and liability from any claim arising from warranties made by the
Distributor different from or in addition to those made in writing by the
Company.



15. Returned Products


Prior authorization from the Company is required before a return of any Product
will be accepted. Contact the Company's customer service at 877-339-2664. The
Company accepts no responsibility for Product returned without prior
authorization. The Company will provide full credit for Product shipped in
Company error, damaged or defective when shipped including applicable shipping
charges. No partial case quantities will be accepted. Any unauthorized returned
Product will be returned at the Distributor's expense. The Company will also
provide full credit for Product shipped in accordance with its standard 30 day
money back guarantee. The Distributor shall not under any circumstances receive
returned Products for placement into its inventory.


16. Representations And Warranties


16.1
Law, Licenses, and Permits. Both parties to this Agreement are in compliance
with any and all laws and regulations governing the sale of the Products and
have all licenses and permits necessary to represent the Products in the
Territory. Distributor further represents and warrants that the solicitation and
sale of Company's Products under this Agreement will not violate any law or
regulation, including any law or regulation governing the sale of Products in
the Territory.



16.2
Organization/Power/Authority. Distributor and the Company, if other than
individuals, are duly organized and existing and in good standing under the laws
of the state and country of their organization and are entitled to own or lease
their properties and to carry on their businesses as and in the places where
such properties are now owned, leased or operated, or such businesses are now
conducted. Both parties to this Agreement have full power and authority to
provide the services specified herein and all corporate and other proceedings
necessary to be taken by both parties in connection with the transactions
provided for by this Agreement and necessary to make the same effective have
been duly and validly taken, and this Agreement has been duly a





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



nd validly executed and delivered by both parties and constitutes a valid and
binding obligation of both parties in accordance with their terms subject to the
laws regarding creditors’ rights, bankruptcy and general principles of equity.




16.3 Non-Breach. Etc. The execution and delivery of this Agreement and the
consummation
of the transactions contemplated hereby by both parties to this Agreement will
not (a)violate or breach either party's Articles of Incorporation or
Organization or Bylaws as applicable, (b) result in a breach of any of the terms
or conditions of, or constitute a default under, any mortgage. note, bond,
indenture, agreement. license or other instrument or obligation to which either
party is now a party or by which it or any of its properties or assets may be
bound or affected, or (c) violate any order, writ, injunction or decree of any
court, administrative agency or governmental body in any respect, the violation
or breach of which would prevent either party from consummating the transactions
contemplated herein or have a material adverse effect on the business financial
or otherwise of the other party.


16.4
Consents. Distributor is not and will not be required to give any notice to or
obtain any consent from any person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the transactions
contemplated hereby.



17.     General Provisions


17.1
Notice. Any notice or other communication required or permitted to be given
under this Agreement shall be properly served only if it is in writing addressed
as set out below. Notice may be sent by any of the following methods: (ii)
nationally recognized overnight courier service; (iii) U.S. Postal Service
certified or registered mail, return receipt requested, postage prepaid. Service
shall be deemed to have been duly given on the date of delivery or on the date
which is seven (7) days from the date of deposit in the U.S. Postal Service in
the manner described above. Either party may change the names, addresses and
facsimile numbers for receipt of notice by complying with this Section

17.1.


If to the Company: DexCom, Inc.
6340 Sequence Drive
San Diego, CA 92121
Attn: The President


With a copy to DexCom, Inc.
6340 Sequence Drive
San Diego, CA 92121
Attn: Legal Department




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



(858) 200-0200






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





If to the Distributor:
Diabetes Specialty Center, LLC
3793 South State St.
Salt Lake City, UT 84115
Attn: Marc Cohen



with a copy to:         








Attn: General Counsel


17.2     Assignment. The Distributor may not assign this Agreement in whole or
in part.


17.3
Force Majeure. If either pm1y to this Agreement is delayed or prevented from
fulfilling any of its obligations under this Agreement (other than an obligation
to pay money) by an event of force majeure, said party shall not be liable under
this Agreement for said delay or failure. "Force Majeure" shall mean any cause
beyond the reasonable control of a party including, but not limited to, acts of
God, vandalism, wars, terrorism, civil unrest, blockades, strikes, lightning,
fires, floods, explosions, hurricanes, and other causes not within the control
of the party claiming a force majeure situation. The party claiming an event of
force majeure shall promptly notify the other party by providing written notice
of the reason for the delay, the anticipated length of time and alternate
proposals, if any, which the party wishes to make to alleviate any difficulties
or hardships which may be suffered as a result of the delay. The notification
shall be by telephonic communications, confirmed by letter sent in accordance
with Section 17.1. Neither party to this Agreement shall be deemed to be in
default by reason of delay or failure due to force majeure.



17.4
Waiver. A waiver by either party of a breach or failure to perform shall not
constitute a waiver of any subsequent breach or failure.



17.5
Severability. In the event that any provision of this Agreement is for any
reason held to be invalid or unenforceable or contrary to public policy, such
provision shall be treated as severable, leaving valid the remainder of this
Agreement.



17.6
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original document, but all of which together shall
constitute only one Agreement.



17.7
Applicable Law and Jurisdiction. This Agreement shall be governed by the laws of
the State of California without regard to such State's conflict of laws
principles applicable to contracts made and performed wholly with in such State.
The Distributor hereby irrevocably agrees and consents to the exclusive
jurisdiction of the federal and state courts located in the State of California
and to accept service by pre-paid registered letter of any writ or summons in
any such action notwithstanding that Distributor may otherwise be considered
outside the jurisdiction of the California courts.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





17.8
Authorization. Each of the persons executing this Agreement on behalf of a
corporation or other legal entity personally warrants and represents that s/he
has the requisite and necessary approval and authority to execute this Agreement
on behalf of the corporation or other legal entity on whose behalf that person
signed.

17.9
Entire Agreement. This Agreement, including amendment(s) if any, together with
the Schedules identified herein, constitutes the complete understanding of the
parties and supersedes any and all other agreements, ether oral or written,
between the parties with respect to the subject matter hereof and no other
agreement, statement or promise relating to the subject matter of this Agreement
which is not contained herein shall be valid or binding.







17.10 Amendments. Except for amendments to Schedule 1 regarding pricing and
products offered, which Company may amend with 60 days written notice to
Distributor, no modification, change or amendment to this Agreement shall be
effective unless in writing signed by each of the parties hereto.
IN WITNESS WHEREOF, authorized representatives of the Parties have exectuted
this Agreement as of date first set out above.


Signed by: /s/ Jess Roper_____
Jess Roper
Chief Financial Officer

Title:


for and on behalf of
DexCom, Inc.




Signed by /s/ Marc Cohen
Title:
For and on behalf of Diabetes Specialty Center








--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



SCHEDULE 1


The Products and the Prices


Products - SEVEN PLUS






Product
Description
Transfer
Price
STK-7U-030
SEVEN PLUS Starter Kit
[****]
STS-7K-041
SEVEN Sensors (package of four (4)) ("Sensor 4-pack")
[****]
STR-70-030
SEVEN PLUS Receiver
[****]
STT-7U-030
SEVEN PLUS Transmitter
[****]



* The Products will be supplied [****]. Freight costs will be included on
invoice. Sales tax to be paid by [****].


** [****].






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





SCHEDULE2


Ordering Methods


Ordering: (see note below)
Order merchandise by PRODUCT REORDER NUMBER.


Phone Orders:
Call Customer Service toll free at 1-877-339-2664 from 6:00 a.m. to 5:00p.m.
Pacific time. Orders requiring overnight delivery must be placed by 12:00 p.m.
Pacific time.


Fax Orders:
Fax to Customer Service, 1--877-633-9266. Orders requiring overnight delivery
must be received by 12:00 p.m. Pacific time.


E-mail Orders:


E-mail to CustomerService@dexcom.com
Attach your purchase order form and utilize the following format when ordering
via e­
mail.


Distributor Account Number
Distributor Name
Distributor Bill to and ship to address
Purchase order number
Date Product is required
Ship via [****]
Product Reorder Number
Quantity
Unit Price
Total Price per Line
Contact name, phone, fax and e-mail for confirmation
Notice if confirmation is required.


This e-mail address should be used for ORDERS ONLY.






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





Schedule 3
Sales Tracing Report Format


Required Reporting Frequency: Daily


Required Reporting Method or Venue: Web-portal


File Type: csv


De-limiting character: “,” comma with values enclosed by Quotation Marks


Tracing Reports should be in the following format & should not-deviate in order
from one report to the next:


Field Name
Type
Description
Distributor Branch ID
Alpha/Numeric
Distributor ID provided by Distributor (Branch ID)
DistName
Alpha/Numeric
Distributor Name if provided by Distributor
DistCity
Alpha/Numeric
Distributor City if provided by Distributor
DistState
Alpha/Numeric
Distributor State if provided by Distributor
Referral Source
Alpha/Numeric
Designates Dexcom or Distributor referred patient
Ship-to Party ID
Alpha/Numeric
Distributor's Customer ID for this Party
Ship-to First Name
Alpha/Numeric
Customer Name
Ship-to Last Name
Alpha/Numeric
Customer Name
Ship-to Address1
Alpha/Numeric
Facility Address 1
Ship-to Address2
Alpha/Numeric
Facility Address 2
Ship-to Address3
Alpha/Numeric
Facility Address 3
Ship-to City
Alpha/Numeric
Facility City
Ship-to State
Alpha/Numeric
Facility State
Ship-to ZipCode
Alpha/Numeric
Facility Zip code
Ship-to Phone Number
Number
Customer's Phone Number
Ship-to Date of Birth
Alpha/Numeric
Customer's Date of Birth
Ship-to email
Alpha/Numeric
Customer's email address
Bill-to Party ID
Alpha/Numeric
Distributor's Customer ID for this Party
Bill-to Name
Alpha/Numeric
Billing Name
Bill-to Address1
Alpha/Numeric
Facility Address 1
Bill-to Address2
Alpha/Numeric
Facility Address 2
Bill-to Address3
Alpha/Numeric
Facility Address 3
Bill-to City
Alpha/Numeric
Facility City
Bill-to State
Alpha/Numeric
Facility State
Bill-to ZipCode
Alpha/Numeric
Facility Zip code
Primary Insurance Policy ID #
Alpha/Numeric
Customer's Insurance Policy ID #
Primary Insurance Payor
Alpha/Numeric
Customer's Insurance Payer
PrimaryInsurance Plan
Alpha/Numeric
Customer's Insurance Plan





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Primary Unique Insurance #
Alpha/Numeric
Distributor's Unique Identifier for this specific plan at the lowest level
Primary Insurance Phone #
Alpha/Numeric
Customer's Insurance Payer's Phone #
 
 
 
 
 
 
Secondary Insurance Policy ID #
Alpha/Numeric
Customer's Insurance Policy ID #
Secondary Insurance Payor
Alpha/Numeric
Customer's Insurance Payer
Secondary Insurance Plan
Alpha/Numeric
Customer's Insurance Plan
Secondary Unique Insurance #
Alpha/Numeric
Distributor's Unique Identifier for this specific plan at the lowest level
Secondary Insurance Phone #
Alpha/Numeric
Customer's Insurance Payer's Phone #
Secondary Insurance Co-Pay Amount
Currency
Customer's portion of financial responsibilty
Secondary Insurance Allowable Amount
Currency
Financial Amount Insurance Company will Cover
Persription Expiration Date
Date
Persription Expiration Date (MM/DD/YYYY)
Perscribing Physician's NPI #
Alpha/Numeric
Physician's National Provider Identifier (NPI) #
Perscribing Physician's Last Name
Alpha
Perscribers Last Name
Perscribing Physician's First Name
Alpha
Perscribers First Name
Perscribing Physician's City
Alpha/Numeric
Perscribing Physician's City
Perscribing Physician's State
Alpha
Perscribing Physician's State
Perscribing Physician's Zip
Number
Perscribing Physician's Zip
Contract#
Alpha/Numeric
Distributor's Contract Number
Transaction Type Description
Alpha/Numeric
Product Transaction Type: What type of sale is this? Standard Sale, Return,
Inventory Adjustment, Transfer between branches.
Return Good Authorization (RGA) Number
Alpha/Numeric
Quality Number procured from Dexcom, if product is to be returned to Dexcom
Invoice/Transaction Number (Debit or Credit)
Alpha/Numeric
Distributor's Invoice/Transaction Number (Debit or Credit)
InvoiceDate
Date
Date of Distributor's Invoice (MM/DD/YYYY)
ProductID
Alpha/Numeric
Manufacturer Product ID (SKU)
ProductDescription
Alpha/Numeric
Product Description reported by Distributor
Product Serial Number
Alpha/Numeric
Product's Serial Number (only applicable for STKs)
Product Lot Number
Alpha/Numeric
Product's Lot Number
Quantity
Number
Quantity Sold
UOM
Alpha/Numeric
Product Unit of Measure (i.e. kit, 4-pack box, sensor, crate, skid)
UnitCost
Currency
Distributor's Contract Cost (If provided) - Unit Cost preferred to Total Cost
UnitRebate
Currency
Distributor's Rebate (if claimed) - Unit Rebate preferred to Total Rebate













--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.







Schedule 4
Forecast, Ordering and Acceptance Requirements






I.    Forecast. Once Distributor's orders from its existing installed base
exceeds more than 50 starter kits per month, Distributor shall deliver to
Company its forecast (the "Forecast") of the expected requirements for Products
in the Territory for the following twelve (12) month pe1iod. Thereafter,
Distributor shall update such Forecast on a quarterly basis and provide it to
Company at least five days prior to the first of each calendar
quarter.


II.     Orders, Shipping. Orders will be initiated by a written order,
electronic equivalent or facsimile issued to DexCom (the "Order"). Each Order
shall include information as set forth in Schedule 2. The first Order provided
by Distributor shall cover the first binding commitment period. Each subsequent
Order shall cover the new binding commitment from the Forecast. Products to be
delivered per dates indicated on firm Orders shall be subject to a minimum of
[****] lead time afforded to the Company. An Order shall be deemed to have been
placed as of the date of receipt of the Order by Company. The Company shall
promptly acknowledge receipt of each Order in writing, via fax or email and
shall without undue delay confirm such order, unless such order is for a
quantity in excess of the
Forecast, in which case the Company shall confirm it if it is able to meet such
order using commercially reasonable efforts. If the aggregate of the quantities
ordered are less than the quantity committed in the Forecast, Distributor shall
be deemed to have submitted additional Orders for the balance, to be delivered
in the following calendar quarter. If Distributor requests Company to supply
quantities in any calendar quarter in excess of the maximum quantity committed
in the Forecast, Company shall endeavor reasonably within the constraints of its
production schedules and other commitments to meet all or part of
such requests, but Company shall have no obligation to supply quantities in
excess of the maximum qum1tity committed under the Forecast. Where necessary,
Company will advise Distributor of necessary revisions to delivery dates and
quantities for the portion of
Order(s) in excess. For any Order (or portion thereof) having a shorter lead
time than the agreed-to lead time requirements set forth herein, or in excess of
the Forecast, Company shall use commercially reasonable efforts to accommodate
such shorter lead time or fill such excess. All freight, insurance and other
shipping expenses, as well as any special packing expenses, will be paid by
Distributor.


III.     Acceptance. If and when Distributor receives any shipments, then within
[****] following a receipt of a shipment, Distributor shall perform a visual
inspection (in accordance with Distributor's standard procedures) of the
Products received and shall inform Company in writing of any non-conformity of
the supplied Products to the specifications as shown in such inspection or other
defect in the Products. In the absence of written notice to Company of a
specified non-conformity within [****] days of the end of [****] period, the
Products shall be deemed to be accepted by Distributor. If any latent defect in
the Products is subsequently discovered that is not the result of Distributor's
or its agents' handling, modification, or




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



storage of the Products since delivery to the carrier by Company, Distributor
shall promptly so inform Company together with all available details and
information regarding the situation, including all records of Distributor's or
its agents' handling, modification, and storage of the Products since delivery
to the carrier by Company. In case of a justifiable claim of non-conformity,
Company shall either (at Company's option) replace the defective portion of the
Products at no additional cost to Distributor or cancel the order and refund any
portion of the price that may to that time have been paid to Company under this
Agreement for the sale in question. If Distributor rejects any Products and
Company does not agree that Distributor is justified in doing so, the parties
will attempt to resolve the situation in good faith, and if necessary, an
independent laboratory acceptable to both parties shall utilize agreed upon test
methods to test the products in dispute and to audit Distributor's and its
agents' handling and storage of the products since delivery to the carrier by
Company. The costs of such independent laboratory shall be borne by the parties
equally; provided, however, that the party that is determined to have been
incorrect in the dispute shall be responsible for all such costs and shall
reimburse the correct party for its share of the costs incurred. The independent
laboratory's findings shall be in writing and shall be binding on both parties.


































































--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.













Amendment Number One to Non-Exclusive Distribution Agreement


This Amendment Number One to the Non-Exclusive Distribution Agreement
(“Amendment Number One”) is made as of this 30 day of September, 2010, by and
between DexCom, Inc., a Delaware corporation, with a principal place of business
at 6340 Sequence Drive, San Diego, California 92121 (the "Company") and Diabetes
Specialty Center LLC, a Utah corporation with offices at 3793 South State St.,
Salt Lake City, UT 84115 (the “Distributor”).


WITNESSETH


WHEREAS, Company and Distributor previously entered into a Non-Exclusive
Distribution Agreement, effective October 12, 2009 (the “Agreement”).


WHEREAS, Company and Distributor wish to amend the Agreement as set forth herein
in accordance with Section 2.2 and 17.10 of the Agreement.


THEREFORE, Company and Distributor agree as follows:


1.    Schedule 1. Schedule 1 shall be amended to read as follows:


SCHEDULE 1
The Products and the Prices


Pricing set forth below shall be effective on October 1, 2010.


SEVEN PLUS




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



 
Product SKU
Product Description
Transfer Price*
STK-7U-030
SEVEN PLUS Starter Kit*
[****]
STS-7K-041
SEVEN Sensors (package of four (4))*
[****]
STR-7U-030
SEVEN PLUS Replacement Receiver*
[****]
STT-7U-030
SEVEN PLUS Replacement Transmitter*
[****]





* The Products will be supplied [****] and sales tax to be paid by [****].
** [****]




2. Section 4. A new section 4.1.31 shall be added as follows:


4.1.31. not to sell any Products where the shelf-life on the Product is less
than the time of reasonable consumption by the Customer, and in no instance to
ship Product with a shelf-life of less than [****].




3.    Section 4. A new section 4.1.32 shall be added as follows:


4.1.32. to adhere to the requirements set forth in the Quality Agreement,
Schedule 5;


4.
Section 4. A new section 4.1.33 shall be added as follows:



4.1.33. to ship Products to Customer within 3 business days of receiving prior
authorization approval from the Customer’s insurance company, or in the
alternative,




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



upon notice of a denial of a prior authorization request, to inform the Company
within 24 hours of such denial;


5. Section 4: A new section 4.1.34 shall be added as follows:


4.1.34. to provide, within seven days of the end of each calendar month, a
report detailing Distributor’s month-end inventory balance of Products (which
report Company shall retain the right to audit on a periodic basis with advance
notice to Distributor).




6. Section 5. A new section 5.1.4 shall be added as follows:


5.1.4. to stock sensors with Distributor based on purchase orders submitted by
Distributor.


       
7. Schedule 5. A new Schedule 5 shall be added as follows:


Quality Agreement
1.0
SCOPE

1.1
This Quality Agreement (the “Quality Agreement”) is incorporated within the
Distribution Agreement that was effective October 12, 2009, between Distributor
and Company pertaining to the distribution and sale of Products (the
“Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning assigned to them in the Agreement. To the extent the terms of the
Quality Agreement and the Agreement conflict, the terms set forth in the Quality
Agreement shall superseded the Agreement.

1.2
This Quality Agreement shall be effective on the Effective Date and shall remain
in effect until the Agreement expires, is terminated or the Quality Agreement is
modified.

2.0
PROCESS CONTROLS

2.1
Distributor shall be responsible for supplier appropriate process control
activities relative to the Products, including but not limited to, assurance of
receipt, identification, traceability, storage, handling, inventory control and
facility contamination control.

2.2
Company shall provide evidence that packaging containers maintain the integrity,
quality, function, and sterility of the product for the entire shelf life, and
not produce toxic residues during storage. Packaging must prevent or indicate
the occurrence of tampering.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



3.0
TRAINING AND DOCUMENT CHANGE CONTROL

3.1
Distributor must train its employees to perform their job function and to this
Quality Agreement as required.

4.0
QUALIFICATION

4.1
Distributor shall be responsible for managing qualified processes and systems as
required of suppliers (e.g. computer system) by law.

5.0
DISTRIBUTION AND HANDLING

5.1
Products shipped by the Distributor must be shipped using standard procedures
for the handling, storage, packaging, preservation, and delivery of the
Products.

5.2
Distributor shall deliver Products to its customers using standard procedures
for handling, storage, packing, preservation, and delivery of the Products.

6.0
LOT TRACEABILITY

6.1
Distributor shall establish and maintain appropriate procedures for identifying
the Products by suitable means from receipt and during all stages of delivery.



Product
Description
Lot traceability Tracking Requirement
STK-7U-030
SEVEN PLUS System Kit
Lot Number identified on the box
STS-7K-041
SEVEN Sensors (package of four (4))
Lot Number identified on the box
STR-7U-030
SEVEN PLUS Replacement Receiver
Lot Number identified on the box
STT-7U-030
SEVEN PLUS Replacement Transmitter
Lot Number identified on the box

7.0
PACKAGING AND LABELING

7.1
Company shall provide packaging and labeling specifications that call out clear
labeling requirements.

7.2
Company shall ensure that the labels, inserts and accompanying documentation
satisfy the requirements of the applicable regulations.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



8.0
COMPLAINT HANDLING AND REPORTING

8.1
Distributor shall be responsible for the establishment and maintenance of a
system for handling complaints pertaining to the process of distributing
Products under the Agreement pursuant to current Distributor policy. This system
shall include receipt, review, corrective/preventative action and maintenance of
files. Distributor will not knowingly perform any Device Complaint handling, as
defined below.

8.2
Company shall be responsible for the establishment and maintenance of a system
for handling Device Complaints pertaining to Products distributed under the
Agreement. A “Device Complaint” includes complaints that pertain to Product
functionality, trouble shooting, or adverse events. This system shall include
receipt, review, investigation, corrective/preventative action and maintenance
of files.

8.3
Company shall notify Distributor in writing of legal and regulatory matters
relating to the Products, including:

8.3.1
Any regulatory actions by governmental authorities (e.g., inspection citations,
warning letters, or other non-conformance notices).

8.3.2
Regulatory enforcement actions such as injunctions or seizures.

8.3.3
FDA registration activity (e.g., non-conformance notices, hold points).

8.3.4
Complaints received from Customers within the Territory that have not been
processed through the Company’s complaint handling system.

8.3.5
Adverse incidents relating to Customers within the Territory (e.g., MDR’s.).

8.4
Distributor shall notify Company in writing of the following:

8.4.1
Any serious regulatory action relating to the Products that Distributor may
become aware of.

8.4.2
Escalated Complaints regarding Products or Instruments. Distributor shall code,
trend and report monthly Escalated Complaint data pertaining to Products, at
Distributor’s request.

8.4.3
Distributor shall forward all complaints pertaining to Products and Instruments
to Company no later than 10 working days following Distributor’s initial receipt
of the complaint.

9.0
FIELD ACTIONS

9.1
The Company will be responsible for the initiation and cost of any recalls or
other field actions related to the Products.

9.2
Both parties will comply with recalls or general corrective actions, provided
such recalls or general corrective actions do not, in the opinion of Company
violate or cause Company to violate the laws of any jurisdiction affected by the
recalls or corrective action.

9.3
If Distributor and Company do not agree on a course of action, Company may
initiate field actions related to the Products, but may not use field action to
cause Distributor to lose Customers.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



10.0
AUDITS

10.1
Company shall have the right to conduct audits of Distributor’s facilities and
operations during normal business hours and upon reasonable notice to
Distributor in order to assess compliance with all applicable regulations,
procedures and this Quality Agreement. Any such audits will be conducted by a
national “big four” independent accounting firm (or other independent accounting
firm whose audit department is a separate stand alone function of its business
and which possesses liability insurance with coverage of at least [****]),
subject to such firm’s execution of a confidentiality agreement in form
reasonably acceptable to Distributor. Company shall be permitted to conduct one
audit per calendar year.

11.0
RECORD RETENTION

11.1
Both parties shall retain all medical records as required by law.

12.0
REGULATORY AND REGISTRATION ADMINISTRATION

12.1
Company, at its expense, is responsible for registration responsibilities, and
for agreed upon registration costs of Products in the Territory. Company shall
provide sufficient data and information to support such registrations.

13.0
ADDITIONAL DISTRIBUTOR REQUIREMENTS

13.1
Records should be accurate, indelible and legible. Entries must be dated and the
person performing a documented task must be identified. Records must provide a
complete history of the work performed.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.









8. All other terms and conditions of the Agreement shall remain in full force
and effect.




IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Amendment Number One as of date first set out above.


Signed by:    /s/ Jess Roper            
Jess Roper
Title:     V.P. and Chief Financial Officer


for and on behalf of
DexCom, Inc.








Signed by: /s/ Marc Cohen                
Name:
Title:         


for and on behalf of Diabetes Specialty Center




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Diabetes Specialty Center LLC




Amendment Number Two to Non-Exclusive Distribution Agreement


This Amendment Number Two to the Non-Exclusive Distribution Agreement
(“Amendment Number Two”) is made as of this 11th day of October, 2011, by and
between DexCom, Inc., a Delaware corporation, with a principal place of business
at 6340 Sequence Drive, San Diego, California 92121 (the "Company") and Diabetes
Specialty Center LLC, a Utah corporation with offices at 3793 South State St.,
Salt Lake City, UT 84115 (the “Distributor”).


WITNESSETH


WHEREAS, Company and Distributor previously entered into a Non-Exclusive
Distribution Agreement, effective October 12, 2009, as amended by Amendment
Number One to the Non-Exclusive Distribution Agreement, effective September 30,
2010 (collectively, the “Agreement”).


WHEREAS, Company and Distributor wish to amend the Agreement as set forth herein
in accordance with 17.10 of the Agreement.


THEREFORE, Company and Distributor agree as follows:


1.
Section 12.1 of the Agreement shall be amended and restated to read as follows:



12.1    Subject to the following provisions, this Agreement was effective on
October 12, 2009, and shall renew automatically for successive one year terms on
each subsequent October 12; provided that either party may terminate this
Agreement upon [****] advance written notice to the other party.


2. All other terms and conditions of the Agreement shall remain in full force
and effect.




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Amendment Number Two as of date first set out above.


Signed by:    /s/ Jess Roper            
Jess Roper
Title:     V.P. and Chief Financial Officer


for and on behalf of
DexCom, Inc.


Signed by:            /s/ Marc Cohen    
Name:
Title:         


for and on behalf of
Diabetes Specialty Center LLC


















--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.









Amendment Number Three to Non-Exclusive Distribution Agreement


This Amendment Number Three to the Non-Exclusive Distribution Agreement
(“Amendment Number Three”) is made as of this 14 day of November, 2012, by and
between DexCom, Inc., a Delaware corporation, with a principal place of business
at 6340 Sequence Drive, San Diego, California 92121 (the "Company") and Byram
Healthcare and all subsidiaries, a Utah corporation with a principal office at
3793 S. State Street, Salt Lake City, Utah 84115 (the “Distributor”).


WITNESSETH


WHEREAS, Company and Distributor previously entered into a Non-Exclusive
Distribution Agreement, effective October 12, 2009, as amended on September 30,
2010 and October 11, 2011, and pursuant to the Dexcom consent to the assignment
of the Non-Exclusive Distribution Agreement to Byram Healthcare dated May 2,
2012 (the “Agreement”).


WHEREAS, Company and Distributor wish to amend the Agreement as set forth herein
in accordance with Section 2.2 and 17.10 of the Agreement.


THEREFORE, Company and Distributor agree as follows:




1. SECTION 4. Section 4.1.31 is amended and restated in its entirety as follows:


4.1.31 not to stock more than one month of Receiver, Transmitter and Sensor
inventory; provided however that Company acknowledges that, from time to time,
Distributor may stock an amount of Receiver, Transmitter and Sensor inventory
equal to more than one month based on demand fluctuations. Distributor also
agrees not to sell any Sensors where the shelf-life on the Sensors is less than
the time of reasonable




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



consumption by the Customer, and in no instance to ship Sensors with a
shelf-like of less than [****].


2. SECTION 4. Section 4.1.34 is amended and restated in its entirety as follows:


4.1.34 to provide, within [****] of the end of each calendar month, a report
detailing Distributor’s month-end inventory balance of Products (which report
Company shall retain the right to audit on a periodic basis with advance notice
to Distributor).


3. SECTION 4. A new section 4.1.35 shall be added as follows:


4.1.35 to maintain a valid and current prescription on file for ongoing product
orders.






4. SECTION 4. A new section 4.1.36 shall be added as follows:


4.1.36 to ship the Products on or before the date indicated on the Product
packaging, if applicable, which appears in the following format: SB- YYYY-MM-DD
(the “Ship-By Date”). If the Product packaging does not contain a Ship-By Date,
then Distributor shall ship the Product at least two (2) months prior to the
expiration date listed on the Product packaging (the “Expiration Date”) or with
at least [****] of shelf life left ("Shelf Life Date", and together with the
Ship-By Date and Expiration Date, the "Required Ship Date). If Distributor fails
to ship Products by the applicable Required Ship Date, then Distributor shall be
obligated to pay or cure any product warranty claims or defective product claims
at its own cost and expense, and/or reimburse the Company for any related costs
or expenses the Company incurs.


5.    SCHEDULE 1. Schedule 1 is amended and restated in its entirety as follows:






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



    
Products –


Dexcom SEVEN PLUS
 
Product
Description
Transfer Price*
STS-7K-041
SEVEN Sensors (package of four (4))
[****]



Dexcom G4 Platinum
 
Product
Description
Transfer Price*
STS-GL-041
Dexcom G4 Platinum Sensor Kit (package of four (4))
[****]
STK-GL-001
Dexcom G4 Platinum Receiver Kit – BLK
[****]
STK-GL-PNK
Dexcom G4 Platinum Receiver Kit – PNK
[****]
STK-GL-BLU
Dexcom G4 Platinum Receiver Kit – BLU
[****]
STS-GL-003
Dexcom G4 Transmitter Kit
[****]

     




* The Products will be supplied [****] and sales taxes to be paid by [****].
** [****]


6.
SCHEDULE 3. Schedule 3 is amended and restated in its entirety as follows:







--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





SCHEDULE 3


Sales Tracing Report Format


Required Reporting Frequency:
Daily

Format: .csv (comma-delimited file)
Delivery method:
Dexcom controlled secure file transfer protocol site specific to the distributor



Sales tracings will include the following fields:




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



 
 
 
Field
Format
Comments
Customer ID Number
Text
A unique identifying number for each customer
Customer First Name
Text
 
Customer Last Name
Text
 
Customer Address
Text
For ZIP Code use 5-character; text so leading zeros are included; no Zip + 4
numbers
Customer DOB
Text
MM/DD/YYYY
Physician First Name
Text
 
Physician Last Name
Text
 
Physician ZIP Code
Text
5-character; text so leading zeros are included; no Zip + 4 numbers
Physician NPI
Text
 
Insurance Name
Text
 
Dexcom Item Number
Text
 
Item Quantity
Text
Unit quantity - e.g. 1 box of sensors is '1', and not the number of individual
sensors included
Date of Shipment
Text
MM/DD/YYYY
Hardware serial number
Text
Where distributor stocks and ships hardware
Shipper
Text
Dexcom or Distributor, where distributor provides tracings including shipments
from both locations
 
 
 

[END OF SCHEDULE 3]




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





       
7.
SCHEDULE 5. Schedule 5 is amended and restated in its entirety as follows:





Quality Agreement
1.0
SCOPE

1.1
This Quality Agreement (the “Quality Agreement”) is incorporated within the
Distribution Agreement dated October 12, 2009, as amended on September 30, 2010
and October 11, 2011 between Distributor and Company pertaining to the
distribution and sale of Products. Capitalized terms not otherwise defined
herein shall have the meaning assigned to them in the Agreement.

1.2
This Quality Agreement shall be effective on the Effective Date and shall remain
in effect until the Agreement expires, is terminated or the Quality Agreement is
modified.

    
2.0
DEFINITIONS / ACRONYMS

2.1
“Applicable Documents”: Documents used to develop a specific document (i.e.
standards, regulations) and documents referenced in the text of the specific
document.

2.2
"Government Agency" means any body which has the authority to act on behalf of
the government of the Union or State to ensure that the requirements of all laws
applicable to the Products and Distributor are carried out and adhered to in the
State.

2.3
"Customer Complaint" means any written, electronic or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety or performance of a medical device that has been placed on the market.

2.4
“CGM”: Continuous Glucose Monitoring.

2.5
“Correction” means repair, modification, adjustment, relabeling, destruction, or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

2.6
“Document” means any information, either written or stored electronically,
including specifications, procedures, standards, methods, instructions, plans,
files, forms, notes, reviews, analyses, and reports.

2.7
“Government Agency” means a federal (e.g. FDA) or state (Health and Human
Services Food and Drug Branch) organization that has the power to provide
services for conformity assessment on the conditions set out in the Federal
Food, Drug, and Cosmetic Act (FD&C Act) and United States Code (U.S.C) as part
for the sale of medical device products. This normally means assessing the
manufacturers conformity to the essential requirements listed in each directive.

2.8
“Lot” or “Batch” means one or more components or finished devices that consist
of a single type, model, class, size, composition, or software version that are
manufactured





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



under essentially the same conditions and that are intended to have uniform
characteristics and quality within specified limits.
2.9
“Label” means a display of written, printed, or graphic matter upon the
immediate container of any article. Any word, statement, or other information
appearing on the immediate container must also appear “on the outside container
or wrapper, if any there be, of the retain package of such article, or is easily
legible through the outside container of wrapper.”

2.10
“Labeling” means any Labels and other written, printed, or graphic matter (1)
upon any article or any of its containers or wrappers, or (2) displaying such
article” at any time while a device is held for sale after shipment or delivery
for shipment in interstate commerce.

2.11
“Quality Records” means Documents containing recorded information, regardless of
the medium or characteristic, which demonstrate the effectiveness of the quality
management system and that provide evidence that products meet regulatory
requirements and comply with specified product requirements.

2.12
“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

2.13
“Stock Recovery” means the correction or removal of a device that has not been
marketed or that has not left the direct control of the manufacturer, i.e., the
device is located on the premises owned, or under the control of, the
manufacturer, and no portion of the lot, model, code, or other relevant unit
involved in the corrective or removal action has been released for sale or use.

2.14
"Recall" means when there is a risk of death or serious deterioration to the
state of health, the return of a medical device to the supplier, its
modification by the supplier at the site of installation, its exchange or its
destruction, in accordance with the instructions contained in the advisory
notice.

2.15
"Medical Device Reporting System" is a system of incident reporting to the
Federal Food and Drug Administration (FDA), for all medical devices which are
approved for inter-state commerce, where such incidents lead to corrective
action relevant to medical devices. Medical Device Reporting Systems maintained
by the Distributor shall comply with all applicable laws, the rules and
regulations promulgated by the Federal or any State. This system is intended to
allow data to be correlated between the FDA and manufactures to improve the
protection of health and safety of patients, users and others by reducing the
likelihood of the same type of adverse incident being repeated in different
places at different times.

3.0
PROCESS CONTROLS

3.1
Both parties shall be responsible for all process control activities relative to
the Products, including but not limited to, assurance of receipt,
identification, traceability, storage, handling, inventory control,
contamination control, complaint handling and trending and process validations,
as required by Title 21 of United States Code of Federal Regulations, and other
applicable regulations, and governmental laws.

3.2
Both parties shall maintain appropriate documented procedures.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



3.3
Company shall provide evidence that packaging containers maintain the integrity,
quality, function, and sterility of the product for the entire shelf life, and
not produce toxic residues during storage. Packaging must prevent or indicate
the occurrence of tampering.

4.0
TRAINING AND DOCUMENT CHANGE CONTROL

4.1
Distributor shall be responsible for managing an effective employee training
program and document change control system relative to the receipt,
identification, traceability, storage, handling, inventory control,
contamination control and complaint handling and trending at the location of
Distributor and its third party suppliers.

4.2
Distributor must train its employees to perform their job function and to this
Quality Agreement as required.

5.0
VALIDATION

5.1
Distributor shall be responsible for managing qualified processes and systems as
required of suppliers (e.g. computer system) by law.

5.2
Both parties shall be responsible for managing an effective product and process
validation system relative to the distribution of the Products at the location
of the Distributor and its third party suppliers.

5.3
Both parties shall develop and implement validation or qualification protocols
for significant processes, equipment, and computer systems.

5.4
Company shall be responsible for managing an effective product and process
validation system relative to the manufacture of the Products at the location of
the Company and its third party suppliers.

6.0
DISTRIBUTION AND HANDLING

6.1
Products shipped by the Distributor must be shipped using documented procedures
for the handling, storage, packaging, preservation, and delivery of the
Products.

6.2
Distributor shall deliver Products to its customers using documented procedures
for handling, storage, packing, preservation, and delivery of the Products.

6.3
Disposables must have at least three months of expiration dating left, unless
specific variance by lot number has been agreed to by both parties, before being
shipped to any end-user customer.

6.4
The Distributor will not modify any product packaging that it receives from the
Company. Shipping containers shall be validated to ensure that the safety and
integrity of the Product is maintained during transit, including shipping
methods that conform with the Product’s acceptable temperature and humidity
ranges.

6.5
Distributor must maintain storage & handling as follows:

Seven Plus Product




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
N/A
Transmitter
0-45°C (32-113°F)
Max 95% Relative
Receiver
0-45°C (32-113°F)
10-85% Relative

G4 Platinum Product
Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
15-85% Relative
Transmitter
0-45°C (32-113°F)
10-95% Relative
Receiver
0-45°C (32-113°F)
10-95% Relative

7.0
LOT TRACEABILITY

7.1
Distributor shall establish and maintain procedures for identifying the Products
by suitable means from receipt and during all stages of production and delivery.
This shall include procedures to provide full lot traceability for each unit,
lot, or batch of finished Products during all stages of production and delivery
to the Distributor.

7.2
Distributor shall establish and maintain procedures to provide traceability to
the first consignee.

7.3
Distributor shall establish and maintain procedures to provide traceability to
the end user.

7.4
Both parties shall use reasonable efforts to assist the other in maintaining
respective lot traceability.

7.5
Both parties are required to track the following information detailed in the
table to the end user.



8.0
Seven Plus Product

Product
Description
Lot traceability Tracking Requirement
STK-7U-030
SEVEN PLUS System Kit
Lot Number identified on the box
STS-7K-041
SEVEN Sensors (package of one (1) or four (4))
Lot Number identified on the box
STR-7U- 030
SEVEN PLUS Replacement Receiver
Lot Number identified on the box
STT-7U- 030
SEVEN PLUS Replacement Transmitter
Lot Number identified on the box





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



9.0
G4 Platinum Product

Product
Description
Lot traceability Tracking Requirement
STK-GL-001
G4 Platinum Receiver Kit – BLK
Lot Number identified on the box
STK-GL-PNK
G4 Platinum Receiver Kit – PNK
Lot Number identified on the box
STK-GL-BLU
G4 Platinum Receiver Kit – BLU
Lot Number identified on the box
STT-GL-003
G4 Transmitter Kit
Lot Number identified on the box
STR-GL-001
G4 Platinum Replacement Receiver Kit – BLK
Lot Number identified on the box
STR-GL-PNK
G4 Platinum Replacement Receiver Kit – PNK
Lot Number identified on the box
STR-GL-BLU
G4 Platinum Replacement Receiver Kit – BLU
Lot Number identified on the box
STS-GL-011
G4 Platinum Sensors Kit (package of one (1))
Lot Number identified on the box
STS-GL-041
G4 Platinum Sensors Kit (package of four (4))
Lot Number identified on the box



10.0
PACKAGING AND LABELING

10.1
Company shall provide packaging and labeling specifications that call out clear
labeling requirements.

10.2
Company shall ensure that the labels, inserts and accompanying documentation
satisfy the requirements of the applicable regulations.

10.3
Distributor shall not modify the labels, primary or secondary packaging, inserts
or accompanying documentation without the written approval of the Company.



11.0
FINISHED PRODUCT NON-CONFORMANCES

11.1
Any nonconforming finished product requires written approval from Company’s
Quality Assurance before shipment to any Customer by Distributor.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



12.0
COMPLAINT HANDLING AND REPORTING

12.1
Distributor shall be responsible for the establishment and maintenance of a
system for handling all Tier I Complaints pertaining to Products distributed
under the Agreement. "Complaint" means any written, electronic, telephone call
and/or oral communication that alleges deficiencies related to the identity,
quality, durability, reliability, safety, effectiveness, or performance of a
device after it is released to distribution. A complaint is any indication of
the failure of a device to meet customer or user expectations for quality or to
meet performance specifications. A “Tier I Complaint” includes complaints that
pertain to the purchase, payment, billing, delivery, packaging and customer
service. This system shall include receipt, review, corrective/preventative
action and maintenance of files. Distributor will not perform any Tier II
Complaint Handling, as defined below.

12.2
Company shall be responsible for the establishment and maintenance of a system
for handling Tier II Complaints pertaining to Products distributed under the
Agreement. A “Tier II Complaint” includes complaints that pertain to product
functionality, trouble shooting, or adverse events. This system shall include
receipt, review, investigation, corrective/preventative action and maintenance
of files. It shall also include adverse event reporting to the appropriate
governmental authorities as required by regulations in the applicable
jurisdictions.

12.3
Company shall notify Distributor in writing of legal and regulatory matters
relating to the Products, including:

12.3.1
Any regulatory actions by governmental authorities (e.g., inspection citations,
warning letters, or other non-conformance notices).

12.3.2
Regulatory enforcement actions such as injunctions or seizures.

12.3.3
FDA registration activity (e.g., non-conformance notices, hold points).

12.3.4
Complaints received from Customers within the Territory that have not been
processed through the Company’s complaint handling system.

12.3.5
Adverse incidents relating to customers within the Territory (e.g., MDR’s.).

12.4
Distributor shall notify Company in writing of the following:

12.4.1
Any serious regulatory action relating to the Products.

12.4.2
Tier I Complaints regarding Products or Instruments. Distributor shall code,
trend and report monthly all phone call inquiries and Tier I Complaint data
pertaining to Products.

12.4.3
If an adverse incident is received that may be subject to FDA’s Medical Device
Reporting regulation that pertain to Products and Instruments, then Distributor
shall notify Company no later than 24 hours following Distributor’s initial
receipt of the adverse event.

12.4.4
Distributor shall forward all complaints pertaining to Products and Instruments
to Company no later than 5 working days following Distributor’s initial receipt
of the complaint.

13.0
FIELD ACTIONS

13.1
The Company will be responsible for the initiation of any recalls or other field
actions related to the Products.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



13.2
Both parties will comply with recalls or general corrective actions, provided
such recalls or general corrective actions do not, in the opinion of Company
violate or cause Company to violate the laws of any jurisdiction affected by the
recalls or corrective action.

13.3
If Distributor and Company do not agree on a course of action, Company may
initiate field actions related to the Products, but may not use field action to
cause Distributor to lose Customers.

14.0
AUDITS

14.1
Company shall have the right to conduct audits of Distributor’s facilities and
operations during normal business hours at its own expense and upon thirty (30)
days notice to Distributor in order to assess compliance with all applicable
regulations, procedures and this Quality Agreement. Any such audits will be
conducted by a national “big four” independent accounting firm (or other
independent accounting firm whose audit department is a separate stand alone
function of its business and which possesses liability insurance with coverage
of at least [****]), subject to such firm’s execution of a confidentiality
agreement in form reasonably acceptable to Distributor. Company shall be
permitted to conduct one audit per calendar year or more frequently in the
instance there exists a material difference between the inventory records of
Distributor and Company.

15.0
RECORD RETENTION

15.1
Both parties shall retain all sales and medical records as required by law.

15.2
Prior to any record destruction pertaining to Company Products and Instruments,
the Distributor will notify the Company in writing. If the record destruction is
not approved the Company will assume responsibility of the records.

16.0
REGULATORY AND REGISTRATION ADMINISTRATION

16.1
Distributor, at its expense, is responsible for registration responsibilities,
and for agreed upon domestic registration costs in accordance with Federal and
State regulations. Distributor shall provide sufficient data and information to
support domestic registrations.

16.2
Company, at its expense, is responsible for registration responsibilities, and
for agreed upon registration costs of Products in the Territory. Company shall
provide sufficient data and information to support such registrations.

17.0
QUALITY SYSTEM COMPLIANCE

17.1
Distributor shall establish and maintain a quality system in compliance with
Title 21, United States Code of Federal Regulations and other applicable
regulations, and governmental laws. Distributor shall also ensure that its
contract vendors maintain a quality system in compliance with current Title 21,
United States Code of Federal Regulations and other applicable regulations, and
governmental laws.

17.2
Distributor acknowledges that without registering as an out-of-state home
medical device retail facility, an out-of-state home medical device retail
facility shall not sell or distribute prescription devices in this state through
any person or media other than





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



a wholesaler who is licensed pursuant to Chapter 9 (commencing with Section
4000) of Division 2 of the California Business and Professions Code.
18.0
ADDITIONAL DISTRIBUTOR REQUIREMENTS

18.1
Distributor agrees to comply with all applicable laws and regulations.
Distributor agrees to obtain the necessary licenses to meet its obligations
under this agreement.

18.2
Records should be accurate, indelible and legible. Entries must be dated and the
person performing a documented task must be identified. Records must provide a
complete history of the work performed. Products identified in this Quality
Agreement are not in conflict with the laws of the importing country.

[END OF SCHEDULE 5]




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



8.
All other terms and conditions of the Agreement that are not modified or amended
pursuant to this Amendment Number Three shall remain in full force and effect
and unaffected hereby. This Amendment Number Three may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but together shall
constitute one and the same instrument.





[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Amendment Number Two as of date first set out above.


Signed by:    /s/ Jess Roper            
Jess Roper
Title:     V.P. and Chief Financial Officer


for and on behalf of
DexCom, Inc.








Signed by:            /s/ Marc Cohen    
Name:
Title:         


for and on behalf of
_______Byram___________________














--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.









Amendment Number Four to Non-Exclusive Distribution Agreement


This Amendment Number Four to the Non-Exclusive Distribution Agreement
(“Amendment Number Two”) is made as of this 1 day of November, 2013, by and
between DexCom, Inc., a Delaware corporation, with a principal place of business
at 6340 Sequence Drive, San Diego, California 92121 (the "Company") and Byram
Healthcare and all subsidiaries, a new Jersey corporation with offices located
at 120 Bloomingdale Road, Suite 301, White Plains, NY (the “Distributor”).


WITNESSETH


WHEREAS, Company and Distributor previously entered into a Non-Exclusive
Distribution Agreement, effective October 12, 2009, as amended on September 30,
2010, and October 11, 2011, November 14, 2012, and pursuant to the consent to
the assignment of the Non-Exclusive Distribution Agreement to Byram Healthcare
dated May 2, 2012 (the “Agreement”).


WHEREAS, Company and Distributor wish to amend the Agreement as set forth herein
in accordance with Section 2.2 and 17.10 of the Agreement.


THEREFORE, Company and Distributor agree as follows:




1. SECTION 2. Section 2.2 is amended and restated in its entirety as follows:


2.2 New products may be added to Schedule 1 and included within the scope of the
Agreement at the sole and exclusive discretion of the Company. Notice for new
products shall be deemed duly given if sent by prepaid mail, addressed to the
party at the address set forth at the beginning of this Agreement, or to such
other address as the parties may have furnished each other in writing. In
addition, the




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Company may amend the pricing set forth on Schedule 1 with [****] advance notice
provided to Distributor.


























REST OF PAGE INTENTIONALLY LEFT BLANK




2.    SCHEDULE 1. Schedule 1 is amended to include the following Products:


Dexcom G4 Platinum - Pediatric
 
Product
Description
Transfer Price*
STK-KD-001
Dexcom G4 PLATINUM Pediatric Receiver Kit – BLK
[****]
STK-KD-PNK
Dexcom G4 PLATINUM Pediatric Receiver Kit – PNK
[****]
STK-KD-BLU
Dexcom G4 PLATINUM Pediatric Receiver Kit – BLU
[****]





       
3.     SCHEDULE 5. Schedule 5 is amended and restated in its entirety as
follows:








--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



SCHEDULE 5


Quality Agreement
1.0
SCOPE

1.1
This Quality Agreement (the “Quality Agreement”) is incorporated within the
Distribution Agreement dated October 12, 2009, as amended on September 30, 2010,
and October 11, 2011, November 14, 2012, and pursuant to the consent to the
assignment of the Non-Exclusive Distribution Agreement to Byram Healthcare dated
May 2, 2012 (the “Agreement”) between Distributor and Company pertaining to the
distribution and sale of Products. Capitalized terms not otherwise defined
herein shall have the meaning assigned to them in the Agreement.

1.2
This Quality Agreement shall be effective on the Effective Date and shall remain
in effect until the Agreement expires, is terminated or the Quality Agreement is
modified.



2.0
DEFINITIONS / ACRONYMS

2.1
“Applicable Documents”: Documents used to develop a specific document (i.e.
standards, regulations) and documents referenced in the text of the specific
document.

2.2
"Government Agency" means any body which has the authority to act on behalf of
the government of the Union or State to ensure that the requirements of all laws
applicable to the Products and Distributor are carried out and adhered to in the
State.

2.3
"Customer Complaint" means any written, electronic or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety or performance of a medical device that has been placed on the market.

2.4
“CGM”: Continuous Glucose Monitoring.

2.5
“Correction” means repair, modification, adjustment, relabeling, destruction, or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

2.6
“Document” means any information, either written or stored electronically,
including specifications, procedures, standards, methods, instructions, plans,
files, forms, notes, reviews, analyses, and reports.

2.7
“Government Agency” means a federal (e.g. FDA) or state (Health and Human
Services Food and Drug Branch) organization that has the power to provide
services for conformity assessment on the conditions set out in the Federal
Food, Drug, and Cosmetic Act (FD&C Act) and United States Code (U.S.C) as part
for the sale of medical device products. This normally means assessing the
manufacturers conformity to the essential requirements listed in each directive.

2.8
“Lot” or “Batch” means one or more components or finished devices that consist
of a single type, model, class, size, composition, or software version that are
manufactured under essentially the same conditions and that are intended to have
uniform characteristics and quality within specified limits.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



2.9
“Label” means a display of written, printed, or graphic matter upon the
immediate container of any article. Any word, statement, or other information
appearing on the immediate container must also appear “on the outside container
or wrapper, if any there be, of the retain package of such article, or is easily
legible through the outside container of wrapper.”

2.10
“Labeling” means any Labels and other written, printed, or graphic matter (1)
upon any article or any of its containers or wrappers, or (2) displaying such
article” at any time while a device is held for sale after shipment or delivery
for shipment in interstate commerce.

2.11
“Quality Records” means Documents containing recorded information, regardless of
the medium or characteristic, which demonstrate the effectiveness of the quality
management system and that provide evidence that products meet regulatory
requirements and comply with specified product requirements.

2.12
“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

2.13
“Stock Recovery” means the correction or removal of a device that has not been
marketed or that has not left the direct control of the manufacturer, i.e., the
device is located on the premises owned, or under the control of, the
manufacturer, and no portion of the lot, model, code, or other relevant unit
involved in the corrective or removal action has been released for sale or use.

2.14
"Recall" means when there is a risk of death or serious deterioration to the
state of health, the return of a medical device to the supplier, its
modification by the supplier at the site of installation, its exchange or its
destruction, in accordance with the instructions contained in the advisory
notice.

2.15
"Medical Device Reporting System" is a system of incident reporting to the
Federal Food and Drug Administration (FDA), for all medical devices which are
approved for inter-state commerce, where such incidents lead to corrective
action relevant to medical devices. Medical Device Reporting Systems maintained
by the Distributor shall comply with all applicable laws, the rules and
regulations promulgated by the Federal or any State. This system is intended to
allow data to be correlated between the FDA and manufactures to improve the
protection of health and safety of patients, users and others by reducing the
likelihood of the same type of adverse incident being repeated in different
places at different times.

3.0
PROCESS CONTROLS

3.1
Both parties shall be responsible for all process control activities relative to
the Products, including but not limited to, assurance of receipt,
identification, traceability, storage, handling, inventory control,
contamination control, complaint handling and trending and process validations,
as required by Title 21 of United States Code of Federal Regulations, and other
applicable regulations, and governmental laws.

3.2
Both parties shall maintain appropriate documented procedures.

3.3
Company shall provide evidence that packaging containers maintain the integrity,
quality, function, and sterility of the product for the entire shelf life, and
not produce toxic residues during storage. Packaging must prevent or indicate
the occurrence of tampering.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



4.0
TRAINING AND DOCUMENT CHANGE CONTROL

4.1
Distributor shall be responsible for managing an effective employee training
program and document change control system relative to the receipt,
identification, traceability, storage, handling, inventory control,
contamination control and complaint handling and trending at the location of
Distributor and its third party suppliers.

4.2
Distributor must train its employees to perform their job function and to this
Quality Agreement as required.

5.0
VALIDATION

5.1
Distributor shall be responsible for managing qualified processes and systems as
required of suppliers (e.g. computer system) by law.

5.2
Both parties shall be responsible for managing an effective product and process
validation system relative to the distribution of the Products at the location
of the Distributor and its third party suppliers.

5.3
Both parties shall develop and implement validation or qualification protocols
for significant processes, equipment, and computer systems.

5.4
Company shall be responsible for managing an effective product and process
validation system relative to the manufacture of the Products at the location of
the Company and its third party suppliers.

6.0
DISTRIBUTION AND HANDLING

6.1
Products shipped by the Distributor must be shipped using documented procedures
for the handling, storage, packaging, preservation, and delivery of the
Products.

6.2
Distributor shall deliver Products to its customers using documented procedures
for handling, storage, packing, preservation, and delivery of the Products.

6.3
Disposables must have at least three months of expiration dating left, unless
specific variance by lot number has been agreed to by both parties, before being
shipped to any end-user customer.

6.4
The Distributor will not modify any product packaging that it receives from the
Company. Shipping containers shall be validated to ensure that the safety and
integrity of the Product is maintained during transit, including shipping
methods that conform with the Product’s acceptable temperature and humidity
ranges.

6.5
Distributor must maintain storage & handling as follows:

Seven Plus Product
Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
N/A
Transmitter
0-45°C (32-113°F)
Max 95% Relative
Receiver
0-45°C (32-113°F)
10-85% Relative

    




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



G4 Platinum Product
Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
0-95% Relative
Transmitter
0-45°C (32-113°F)
10-95% Relative
Receiver
0-45°C (32-113°F)
10-95% Relative











G4 Platinum Product - Pediatric
Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
0-95% Relative
Transmitter
0-45°C (32-113°F)
10-95% Relative
Receiver
0-45°C (32-113°F)
10-95% Relative

7.0
LOT TRACEABILITY

7.1
Distributor shall establish and maintain procedures for identifying the Products
by suitable means from receipt and during all stages of production and delivery.
This shall include procedures to provide full lot traceability for each unit,
lot, or batch of finished Products during all stages of production and delivery
to the Distributor.

7.2
Distributor shall establish and maintain procedures to provide traceability to
the first consignee.

7.3
Distributor shall establish and maintain procedures to provide traceability to
the end user.

7.4
Both parties shall use reasonable efforts to assist the other in maintaining
respective lot traceability.

7.5
Both parties are required to track the following information detailed in the
table to the end user.





8.0
Seven Plus Product





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Product
Description
Lot traceability Tracking Requirement
STK-7U-030
SEVEN PLUS System Kit
Lot Number identified on the box
STS-7K-041
SEVEN Sensors (package of one (1) or four (4))
Lot Number identified on the box
STR-7U- 030
SEVEN PLUS Replacement Receiver
Lot Number identified on the box
STT-7U- 030
SEVEN PLUS Replacement Transmitter
Lot Number identified on the box

9.0
G4 Platinum Product

Product
Description
Lot traceability Tracking Requirement
STK-GL-001
G4 Platinum Receiver Kit – BLK
Lot Number identified on the box
STK-GL-PNK
G4 Platinum Receiver Kit – PNK
Lot Number identified on the box
STK-GL-BLU
G4 Platinum Receiver Kit – BLU
Lot Number identified on the box
STT-GL-003
G4 Transmitter Kit
Lot Number identified on the box
STR-GL-001
G4 Platinum Replacement Receiver Kit – BLK
Lot Number identified on the box
STR-GL-PNK
G4 Platinum Replacement Receiver Kit – PNK
Lot Number identified on the box
STR-GL-BLU
G4 Platinum Replacement Receiver Kit – BLU
Lot Number identified on the box
STS-GL-011
G4 Platinum Sensors Kit (package of one (1))
Lot Number identified on the box
STS-GL-041
G4 Platinum Sensors Kit (package of four (4))
Lot Number identified on the box

10.0
G4 Platinum Product - Pediatric





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Product
Description
Lot traceability Tracking Requirement
STK-KD-001
G4 Platinum Pediatric Receiver Kit – BLK
Lot Number identified on the box
STK-KD-PNK
G4 Platinum Pediatric Receiver Kit – PNK
Lot Number identified on the box
STK-KD-BLU
G4 Platinum Pediatric Receiver Kit – BLU
Lot Number identified on the box
STT-GL-003
G4 Transmitter Kit
Lot Number identified on the box
STR-KD-001
G4 Platinum Replacement Receiver Kit – BLK
Lot Number identified on the box
STR-KD-PNK
G4 Platinum Replacement Receiver Kit – PNK
Lot Number identified on the box
STR-KD-BLU
G4 Platinum Replacement Receiver Kit – BLU
Lot Number identified on the box
STS-GL-011
G4 Platinum Sensors Kit (package of one (1))
Lot Number identified on the box
STS-GL-041
G4 Platinum Sensors Kit (package of four (4))
Lot Number identified on the box



11.0
PACKAGING AND LABELING

11.1
Company shall provide packaging and labeling specifications that call out clear
labeling requirements.

11.2
Company shall ensure that the labels, inserts and accompanying documentation
satisfy the requirements of the applicable regulations.

11.3
Distributor shall not modify the labels, primary or secondary packaging, inserts
or accompanying documentation without the written approval of the Company.





12.0
FINISHED PRODUCT NON-CONFORMANCES

12.1
Any nonconforming finished product requires written approval from Company’s
Quality Assurance before shipment to any Customer by Distributor.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



13.0
COMPLAINT HANDLING AND REPORTING

13.1
Distributor shall be responsible for the establishment and maintenance of a
system for handling all Tier I Complaints pertaining to Products distributed
under the Agreement. "Complaint" means any written, electronic, telephone call
and/or oral communication that alleges deficiencies related to the identity,
quality, durability, reliability, safety, effectiveness, or performance of a
device after it is released to distribution. A complaint is any indication of
the failure of a device to meet customer or user expectations for quality or to
meet performance specifications. A “Tier I Complaint” includes complaints that
pertain to the purchase, payment, billing, delivery, packaging and customer
service. This system shall include receipt, review, corrective/preventative
action and maintenance of files. Distributor will not perform any Tier II
Complaint Handling, as defined below.

13.2
Company shall be responsible for the establishment and maintenance of a system
for handling Tier II Complaints pertaining to Products distributed under the
Agreement. A “Tier II Complaint” includes complaints that pertain to product
functionality, trouble shooting, or adverse events. This system shall include
receipt, review, investigation, corrective/preventative action and maintenance
of files. It shall also include adverse event reporting to the appropriate
governmental authorities as required by regulations in the applicable
jurisdictions.

13.3
Company shall notify Distributor in writing of legal and regulatory matters
relating to the Products, including:

13.3.1
Any regulatory actions by governmental authorities (e.g., inspection citations,
warning letters, or other non-conformance notices).

13.3.2
Regulatory enforcement actions such as injunctions or seizures.

13.3.3
FDA registration activity (e.g., non-conformance notices, hold points).

13.3.4
Complaints received from Customers within the Territory that have not been
processed through the Company’s complaint handling system.

13.3.5
Adverse incidents relating to customers within the Territory (e.g., MDR’s.).

14.4
Distributor shall notify Company in writing of the following:

14.4.1
Any serious regulatory action relating to the Products.

14.4.2
Tier I Complaints regarding Products or Instruments. Distributor shall code,
trend and report monthly all phone call inquiries and Tier I Complaint data
pertaining to Products.

14.4.3
If an adverse incident is received that may be subject to FDA’s Medical Device
Reporting regulation that pertain to Products and Instruments, then Distributor
shall notify Company no later than 24 hours following Distributor’s initial
receipt of the adverse event.

14.4.4
Distributor shall forward all complaints pertaining to Products and Instruments
to Company no later than 5 working days following Distributor’s initial receipt
of the complaint.

14.0
FIELD ACTIONS

14.1
The Company will be responsible for the initiation of any recalls or other field
actions related to the Products.





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



14.2
Both parties will comply with recalls or general corrective actions, provided
such recalls or general corrective actions do not, in the opinion of Company
violate or cause Company to violate the laws of any jurisdiction affected by the
recalls or corrective action.

14.3
If Distributor and Company do not agree on a course of action, Company may
initiate field actions related to the Products, but may not use field action to
cause Distributor to lose Customers.

15.0
AUDITS

15.1
Company shall have the right to conduct audits of Distributor’s facilities and
operations during normal business hours at its own expense and upon thirty (30)
days notice to Distributor in order to assess compliance with all applicable
regulations, procedures and this Quality Agreement. Any such audits will be
conducted by a national “big four” independent accounting firm (or other
independent accounting firm whose audit department is a separate stand alone
function of its business and which possesses liability insurance with coverage
of at least [****]), subject to such firm’s execution of a confidentiality
agreement in form reasonably acceptable to Distributor. Company shall be
permitted to conduct one audit per calendar year or more frequently in the
instance there exists a material difference between the inventory records of
Distributor and Company.

16.0
RECORD RETENTION

16.1
Both parties shall retain all sales and medical records as required by law.

16.2
Prior to any record destruction pertaining to Company Products and Instruments,
the Distributor will notify the Company in writing. If the record destruction is
not approved the Company will assume responsibility of the records.

17.0
REGULATORY AND REGISTRATION ADMINISTRATION

17.1
Distributor, at its expense, is responsible for registration responsibilities,
and for agreed upon domestic registration costs in accordance with Federal and
State regulations. Distributor shall provide sufficient data and information to
support domestic registrations.

17.2
Company, at its expense, is responsible for registration responsibilities, and
for agreed upon registration costs of Products in the Territory. Company shall
provide sufficient data and information to support such registrations.

18.0
QUALITY SYSTEM COMPLIANCE

18.1
Distributor shall establish and maintain a quality system in compliance with
Title 21, United States Code of Federal Regulations and other applicable
regulations, and governmental laws. Distributor shall also ensure that its
contract vendors maintain a quality system in compliance with current Title 21,
United States Code of Federal Regulations and other applicable regulations, and
governmental laws.

18.2
Distributor acknowledges that without registering as an out-of-state home
medical device retail facility, an out-of-state home medical device retail
facility shall not sell or distribute prescription devices in this state through
any person or media other than





--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



a wholesaler who is licensed pursuant to Chapter 9 (commencing with Section
4000) of Division 2 of the California Business and Professions Code.
19.0
ADDITIONAL DISTRIBUTOR REQUIREMENTS

19.1
Distributor agrees to comply with all applicable laws and regulations.
Distributor agrees to obtain the necessary licenses to meet its obligations
under this agreement.

19.2
Records should be accurate, indelible and legible. Entries must be dated and the
person performing a documented task must be identified. Records must provide a
complete history of the work performed. Products identified in this Quality
Agreement are not in conflict with the laws of the importing country.













--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





4. All other terms and conditions of the Agreement shall remain in full force
and effect.




IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Amendment Number Two as of date first set out above.


Signed by:    /s/ Jess Roper            
Jess Roper
Title:     V.P. and Chief Financial Officer


for and on behalf of
DexCom, Inc.








Signed by:            /s/ Marc Cohen    
Name:
Title:         


for and on behalf of
______________Byram____________






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.





















